Citation Nr: 0528188	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  97-19  599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cervical spine 
disability secondary to the service-connected residuals of a 
gunshot wound of the right foot and service-connected low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Louis, Missouri, which denied service connection for 
status post cervical spine C5-6 herniated nucleus pulposus 
surgery as secondary to the service-connected disability of 
residuals of a right foot gunshot wound.

The Board initially reviewed this matter in May 1999, at 
which time, it remanded the claim for further evidentiary 
development.  The Board reviewed the matter again in August 
2003 and remanded the matter once more for compliance with 
new law and completion of previous Remand instructions.  A 
review of the current record indicates that all Remand 
instructions have been followed to completion; accordingly, 
the Board may proceed with appellate review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for service connection for a cervical 
spine disability secondary to the service-connected residuals 
of a gunshot wound of the right foot and service-connected 
low back strain; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  Service medical records are negative for any findings 
attributed to a cervical spine disability.

3.  The veteran is currently service connected for residuals 
of a gunshot wound of the right foot and low back strain; the 
preponderance of competent medical evidence weighs against a 
causal relationship between the veteran's service-connected 
disabilities and her cervical spine disability either 
directly or on the basis of aggravation. 


CONCLUSION OF LAW

Service connection for a cervical spine disability secondary 
to the service-connected residuals of a gunshot wound of the 
right foot and service-connected low back strain is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in May 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VA O.G.C. Prec. Op. No. 7-
2003.  Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 1997 rating decision, the 
November 1997 Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) in September 2001 
and June 2005, adequately informed the veteran of the 
information and evidence needed to substantiate her claim.  
The Board finds that these documents show that the appellant 
was notified of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

In this case, the veteran appealed a January 1997 rating 
decision.  Only after that rating action was promulgated, 
did the Appeals Management Center, in February 2004, provide 
notice to the claimant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  In Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), the Court held that a VCAA notice must be provided 
to a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VCAA notice was not provided to the 
veteran before the RO decision that is the subject of this 
appeal.  However, as noted above, the original RO decision 
that is the subject of this appeal was entered before the 
enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing 
such notice complying with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) because an initial RO decision had 
already occurred.  Also see VA O.G.C. Prec. Op. No. 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the February 2004 letter from 
the AMC provided to the appellant with all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the nature and etiology of her cervical spine 
disability.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, 4 Vet. App. 384 (1993).  See 
also Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005). 

FACTUAL BACKGROUND

Service medical records are negative for any findings 
attributed to a cervical spine disability. Treatment records 
show in February 1993, the veteran incurred an accidental 
gunshot wound to the right foot. Her treatment included 
debridement and delayed primary closure and she was in a 
short leg walking cast for two weeks.  

By rating decision dated in August 1993, service connection 
was granted for a gunshot wound to the right foot.

An Operative Record from Lucy Lee Hospital reflects that in 
July 1995, the veteran underwent a release of flexor tendons 
1-5 and a tendon Achilles' lengthening.  

VA treatment records indicate the veteran underwent a 
reconstruction/peroneal tendon retinaculum in December 1995 
for subluxating peroneal tendons of the right lower 
extremity.

Treatment records from Piedmont Family Clinic show the 
veteran presented in February 1996 with complaints that she 
had a stiff neck and back for two days.  After physical 
examination, the impression was acute cervical strain with 
secondary muscle spasm.  In September 1996, the veteran 
complained of stiffness of her neck with numbness of the left 
arm.  She denied any injury.  She stated that the problems 
with stiffness of her neck developed over a long period of 
time.  She wondered if her neck problems could possibly be 
related to her five foot surgeries.  The impression was 
suspect long term problems with paravertebral muscle spasm, 
specifically in the cervical spine-possibly secondary to an 
unstable low back that could be related to multiple surgeries 
for the foot.  Interpretation of a CT scan of the cervical 
spine indicated the following: (1) bilateral neural foramina 
stenosis of C3, C4, C5, and C6 secondary to osteophytes 
arising from the adjoining corresponding uncinate process, 
(2) tight spinal canal at the level of C5 secondary to 
osteophytes arising from the posterior aspect of the cervical 
vertebral body, and (3) 4 mm. (millimeter) X 2 mm. osteophyte 
arising from the posterior aspect of the lamina of C7 
indenting upon the dura sac on the left side.

A handwritten note from K.G.R., D.C. dated in September 1996 
requests the veteran be excused from work for approximately 
20 days for a neck/back injury "resulting over a period of 
time from injury193".

VA treatment records show the veteran presented in October 
1996, complaining of ongoing pain in the low neck and low 
back.  She stated the pain radiates from the low back to the 
neck and head.  She stated she developed numbness in her left 
shoulder in February 1996.

The veteran underwent a C&P examination in October 1996.  The 
veteran reported numerous complaints, including neck pain. 
The examiner stated it is difficult to address the etiology 
of the neck pain, but he was sure that there was some wear 
and tear on the neck and back.  He opined that at least some, 
"perhaps"50 percent of her problems have been secondary to 
her foot injury and surgeries.

The veteran was admitted to Saint Louis University Hospital 
in November 1996 with an admission diagnosis of herniated 
nucleus pulposus C5-6 on the left.  She underwent a C5-6 
microdiscectomy and foraminotomy.

By rating decision dated in January 1997 service connection 
for low back strain was granted as secondary to service-
connected residuals of the post-operative gunshot wound of 
the right foot.

A.D.B., M.D. stated in a treatment note dated in May 1997 
that he has the impression that the veteran underwent a 
traumatic injury to her right foot, which required multiple 
surgeries.  He felt that her injury to her foot is directly 
related to her cervical, thoracic, and lumbar pain.

The veteran underwent a C&P examination in July 1997.  Her 
chief complaint was persistent low back pain and neck pain 
with decreased range of motion, radiation to the paracervical 
area, and mild to moderate paravertebral spasm. The veteran 
stated that she has had neck pain for the past seven months 
and underwent a microdiscectomy in November 1996; she has had 
low back pain for the past three years.  Following a physical 
examination the pertinent diagnosis was status post herniated 
nucleus pulposus C5-6 with microdiscectomy.  The examiner 
opined that the veteran's service-connected foot condition 
has contributed to her chronic low back pain because it has 
markedly affected her gait.  He concluded that there is a 
direct relationship between the foot condition and the onset 
of low back pain.  Regarding the veteran's neck pain, he 
opined that a relationship with the foot condition is 
"highly questionable" and he stated that the explanation 
for such an association was unclear to this examiner.  An 
addendum to the examination, which is dated in August 2001, 
states the opinion that the veteran's foot condition has no 
etiologic relationship with her cervical spine problem.  The 
examiner explained that while the low back strain has a 
direct correlation with the adjustments in body habitus 
brought on by the foot injury, the same adjustments would not 
precipitate a cervical disc herniation.  He questioned the 
logic behind Dr. B's opinion. 

In October 1997, the veteran testified at a local hearing.  
Her testimony indicated as follows:

She developed neck pain after having a few surgeries on her 
foot.  She had to use crutches and a walking cast, which 
precipitated a very unsteady gate.  At the time, the veteran 
was a nursing student, which meant that she was on her feet 
continually doing clinicals, and she was also working a job.  
She spent 52 weeks on crutches between 1993 and 1995. She 
experienced a really sharp pain between her shoulder blades 
whenever she was on the crutches.  Dr. B seemed to think that 
there might possibly be some nerve impingement of the nerves 
going into the neck and forward posture. He thinks that the 
cervical spine is related to both the low back and right 
ankle service-connected disabilities.  (Transcript (T.) at p. 
3)  The veteran works full-time as a nurse.  (T. at p. 5)  
She performs all of her regular duties.  (T. at p. 6)

VA treatment records reveal that the veteran underwent a C5-6 
anterior cervical discectomy and fusion with autologous iliac 
crest bone graft in May 1998.

Interpretation of magnetic resonance imaging (MRI)of the 
cervical spine from March 2000 indicated interval spinal 
fusion at C5-6, mild encroachment of the left neural foramina 
at C5-6 secondary to uncovertebral joint hypertrophy, and no 
evidence of central canal stenosis or intervertebral disc 
herniation.

The veteran underwent a C&P examination in May 2000.  After 
discussion of medical history, the veteran reported that her 
current complaint were consistent cervical neck discomfort 
and upper extremities discomfort. She indicated that her 
upper extremity discomfort was more on the left than the 
right.  She also noted some numbness and pain along the nerve 
distribution, radiating into the ring and small fingers on 
the left hand.  She reported occasional problems with fine 
motor tasks, but she is able to work as a nurse, however, 
with some discomfort at times.  Following a physical 
examination, the examiner opined that the results indicated 
more of a peripheral neuropathy.  He noted the positive elbow 
flexion test, the positive Tinel at the cubital tunnel, as 
well as the positive Phalen test and positive Tinel at the 
left wrist.

The veteran underwent a C&P examination in October 2004.  The 
examiner reviewed the claims file, noting the veteran's five 
foot surgeries and the two surgeries on the cervical spine.  
The veteran assessed her neck pain as representing 60 percent 
of her discomfort and her arm pain representing 40 percent. 
The  veteran also reported that the neck pain radiates to 
both trapezius and the arm pain radiates to both hands.  She 
also endorsed numbness of all digits.  Following an 
examination, the diagnoses were cervical spondylosis status 
post discectomy C5-6 with successful fusion and residual 
forefoot and hind foot disorders with an extremely tight heel 
cord, previous transection of toe flexors, and residual 
forefoot pain. The examiner noted that he provided a medical 
opinion regarding the etiology of the veteran's cervical 
spine disease in August 2001, which he restated.  In 
addition, he stated that he is unaware of any research paper 
that would refer to an increased incidence of disc herniation 
or cervical spondylosis as a result of using crutches.  The 
examiner explained that crutches will put strain on the upper 
arms, this has not been shown to correlate with the phenomena 
of  disc pathology.  He concluded that it is more likely than 
not that there is no etiological relationship between the 
cervical spine and the foot condition.  He also concluded 
that it is more likely that there is no etiological 
relationship between the cervical spine disability and the 
need to use crutches.

The veteran underwent a VA C&P examination in May 2005 to 
evaluate any etiological relationship between the veteran's 
cervical spine condition and her service-connected low back 
strain.  The examiner reviewed the claims file, as well as 
outside medical records, and he noted, in some detail, the 
results of previous C&P examinations from October 1996 to 
October 2004.  The veteran's current complaints included 
daily low back pain at a 6-7/10 scale, sometimes increasing 
to 10.  She also complained of daily neck pain at a 7-8/10 
with a tendency to increase to 10.  The veteran asserted that 
onset of neck pain was some time after the onset of her low 
back pain.  She also recalled an incident in 1992 when she 
was wearing a rucksack and she was seen for right shoulder 
pain and pain at the base of the neck.  It was unclear to the 
examiner upon his review of service medical records whether 
there was any ongoing shoulder or neck problem until she 
began complaining of neck problems after her foot injury.  
Following a physical examination, the diagnoses were lumbar 
strain, gunshot wound to the right foot, and cervical spine 
spondylosis, postoperative status C5-6 anterior interbody 
fusion.  The examiner opined that it is not at all likely 
that there is any causal relationship between the veteran's 
service-connected low back strain and her cervical spine 
condition.  While the veteran's neck condition arose after 
her foot injury and the onset of low back pain, there is no 
evidence from medical literature or the veteran's medical 
history that indicates that she developed cervical 
degenerative disc disease, cervical stenosis, or a cervical 
herniated disc from her low back strain.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

ANALYSIS

The veteran's primary contention is that her cervical spine 
disability is a result of her service-connected postoperative 
residuals gunshot wound, right foot.  In the alternative, she 
contends that her cervical spine disability is a result of 
her service-connected low back strain. The veteran also made 
statements that intimate a direct connection with service.  
As to all of these contentions, the evidence preponderates 
against service connection for a cervical spine disability.
 
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The record clearly establishes a current 
cervical spine disability, shown both in VA C&P examination 
reports and in the veteran's treatment records.  The record 
also includes several medical opinions or statements that 
address etiology of the veteran's cervical spine disability, 
comprising both favorable and opposing opinions with regard 
to secondary service connection.  The Court has held that to 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Turning to the analysis of these opinions, there is medical 
commentary that appears to support the veteran's theory of 
secondary service connection, but the opinions expressed are 
without any rationale to explain or support them.  The first 
of these opinions comes from A.D.B., M.D., who stated that he 
felt that the veteran's foot injury is directly related to 
cervical pain.  (Emphasis added.)  This scant opinion has 
very little probative value for a number of reasons.  There 
is no indication that Dr. B. reviewed the veteran's service 
medical records or that he had reviewed  any of the veteran's 
treatment records pertaining to her initial right foot injury 
and the foot surgeries that ensued.  Dr. B. also fails to 
connect the veteran's right foot injury to an actual cervical 
spine disability, i.e., a diagnosis; instead, he relates the 
right foot injury to pain, which is not a "disability."  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed.Cir. 2001).  Assuming arguendo that Dr. B had meant to 
connect the veteran's diagnoses, e.g., cervical spine 
spondylosis, with her service-connected right foot 
disability, the greatest difficulty with Dr. B's opinion is 
that he offers no explanation or rationale. The absence of a 
rationale is underscored by Dr. B's use of the phrase, "I 
feel." Consequently, the Board finds Dr. B's statement is 
without probative value because it lacks any objective 
analysis. 

The veteran's testimony regarding Dr. B's thoughts and 
opinions about possible nerve impingement of the nerves going 
into the neck and forward posture and a relationship between 
the cervical spine and both the low back and right ankle 
service-connected disabilities, was also noted.  However, the 
Court has found such an assertion "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Although the record 
suggests that the veteran may have some medical training as a 
nurse, it does not show that she has medical expertise in 
orthopedics.  See Black v. Brown, 10 Vet App. 279 (1997).
  
The Board also noted the September 1996 diagnostic impression 
from Piedmont Family Clinic of paravertebral muscle spasm in 
the cervical spine, possibly secondary to an unstable low 
back that could be related to multiple surgeries for  the 
foot.  The impression is a statement of possibilities without 
any expression of probability.  Again, the medical analysis, 
if any that undergirds the diagnosis is not provided.  And in 
reading the treatment note in its entirety, a fair inference 
is that the clinician based his impression solely on the 
medical history provided by the veteran, as he specifically 
noted that the patient wondered if her neck problems could 
possibly be related to her five foot surgeries.  A bare 
transcription of a lay history is not transformed into 
probative medical evidence merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.)  In 
light of the lack of analysis, the Board finds the impression 
lacks significant probative value.  The Board finds the 
September 1996 doctor's note from K.G.R., D.C. also has 
little probative value for the same reasons.

The last opinion that favors service connection comes from a 
VA examiner in October 1996, which asserts that the examiner 
is sure that at least some of the wear and tear on the 
veteran's back is secondary to her foot injury and surgeries.  
The opinion, however, falls short of connecting the foot 
injury and surgeries to a specific cervical spine disability.  
In this regard, the Board noted the interpretation of 
cervical spine x-rays done in conjunction with the physical 
examination, and which reflected no significant 
osteoarthritic changes, fracture, dislocation, or any other 
abnormalities to the cervical spine.  Although the attempt at 
quantifying the percentage of "problems" attributable to 
the foot injury and surgeries indicates some analysis, the 
examiner does not explain how he reached his conclusion and 
in fact ended his discussion by stating, "No other rationale 
can be provided at this time for the cause or opinion given 
above."  Thus, again there essentially is no analysis 
provided.

Notwithstanding the dearth of analysis in the favorable 
medical commentary, the Board is not free to substitute its 
own judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record offers 
three medical opinions that service connection for a cervical 
spine disability secondary to the service-connected residuals 
of a gunshot wound of the right foot and service-connected 
low back strain is not warranted.  The first of these 
opinions is offered by a VA examiner in February 1996 with an 
August 2001 addendum.  The examiner supported a connection 
between the veteran's low back strain, but opined that any 
connection between the foot injury/surgeries and the 
veteran's herniated disc to be unfounded. He based his 
opinion on "body habitus," which the Board understood to 
the customary and practical way the body moves.  Evidently, 
the examiner found the body habitus made any connection 
between a herniated cervical disc and the foot injury or low 
back strain to be implausible.  The same examiner expounded 
on his opinion after an October 2004 C&P examination, by 
addressing the use of crutches; he explained that crutches 
will put strain on the upper arms, but this has not been 
shown to correlate with the phenomena of  disc pathology. He 
also stated that he is unaware of any research paper that 
would refer to an increased incidence of disc herniation or 
cervical spondylosis as a result of using crutches.  The 
Board finds the rationale, which drew upon body habitus and 
the lack of medical evidence supporting a causal connection, 
attaches significant probative value to his opinions. 

 The last opinion, provided by a VA examiner in May 2005, 
does not go into as detailed of an explanation as to why he 
finds it less likely than not that the veteran's cervical 
spine disabilities are connected to her service-connected low 
back strain.  However, he does point out that there is 
nothing in medical literature or the veteran's medical 
history that indicates that she developed cervical 
degenerative disc disease, cervical stenosis, or a cervical 
herniated disc from her low back strain.  The Board finds the 
opinion to be of significant probative value, as it is 
clearly based on a meticulous review of the record and a lack 
of scientific evidence to support a causal connection.

The Board noted in an attachment to the Substantive Appeal 
that the veteran recalled an incident with her rucksack in 
November 1992.  She stated that she was taken to the military 
hospital, where she informed physicians that she had felt a 
popping sensation around her neck and between her shoulders.  
She asserted that aside from her foot injury, that was the 
only injury that she has had.  Service medical records show 
in November 1992 she presented to a military treatment 
facility emergency room and reported that she had carried a 
heavy duffel bag on her right shoulder for two days, and 
shortly thereafter she noted tingling and numbness of the 
right hand and pain in her right shoulder and neck.  On 
examination there were several positive findings, including 
tender right shoulder, pain increased with any motion of the 
right arm, and weakness in movement of the fingers, wrist and 
thumb.  The diagnosis was brachial plexus injury, which was 
confirmed by a physical therapy consultation.  (Brachial 
plexus is a nerve of the arm.  Stedman's Medical Dictionary, 
page 1043 (26th Edition, Williams & Wilkins, 1995)).  
Although the veteran recounts the incident she does not 
clearly assert a connection  with her current cervical spine 
disabilities.  In any case, the Board finds that there is no 
competent evidence to support a direct connection, as an arm 
nerve injury was assessed, not a musculoskeletal injury.  
Moreover, the injury resolved with a brief course of physical 
therapy.  In this regard, the Board notes not only the 
absence of complaint until February 1996, but also the lack 
of follow-up, as reflected by the veteran's failure to show 
for a scheduled orthopedic consultation approximately one 
month after the veteran first presented.  Accordingly, the 
Board finds service connection for a cervical spine 
disability is not warranted on a direct basis.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for a cervical 
spine disability directly or secondary to the residuals of a 
gunshot wound of the right foot and service-connected low 
back strain because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, service connection for 
residuals for a cervical spine disability secondary to the 
residuals of a gunshot wound of the right foot and service-
connected low back strain is not warranted.


ORDER

Service connection for a cervical spine disability secondary 
to the residuals of a gunshot wound of the right foot and 
service-connected low back strain is denied.



	                        
____________________________________________
	WARREN W. RICE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


